Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered August 21, 2006. The appeal was held by this Court by order entered April 20, 2007, decision was reserved and the matter was remitted to Onondaga County Court for further proceedings in accordance with the memorandum (39 AD3d 1169 [2007]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law, the *1434plea is vacated, and the matter is remitted to Onondaga County Court for further proceedings on the indictment.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]). We previously held the case, reserved decision, and remitted the matter to County Court to make findings of fact with respect to the issue whether defendant consented to the search of his vehicle (People v Jones, 39 AD3d 1169 [2007]). Upon remittal, the court concluded that the People did not meet their burden of demonstrating the legality of the police conduct, and thus the court suppressed the tangible evidence seized, pursuant to the purportedly consensual search of the vehicle;. We reject the People’s contention that the court erred in its determination. In reviewing suppression issues, great weight is accorded to the determination of the court “with its peculiar advantages of having seen and heard the witnesses” (People v Prochilo, 41 NY2d 759, 761 [1977]; see People v Williams, 202 AD2d 976 [1994], Iv denied 83 NY2d 916 [1994]). Here, the court’s factual findings are supported by the evidence and should not be disturbed (see generally People v Miller, 244 AD2d 828 [1997]). We therefore reverse the judgment, vacate the plea, and remit the matter to County Court for further proceedings on the indictment. Present— Scudder, P.J., Hurlbutt, Centra, Fahey and Green, JJ.